El Jtjbz Asociado SR. Wolf,
emitió la opinión del tribunal. La denuncia formulada en este caso es como sigue:
“Yo Felipe Blanco, Jefe de Distrito, P. T., vecino de Guayama, P. R., calle Palmer No. 30, de 42 años, formulo denuncia contra Moisés Eehavarría por el delito de libelo infamatorio, cometido de la manera siguiente: Que en 26 de julio de 1919 y en la ciudad de Guayama,, P. R., el acusado Moisés Eehavarría, como director del periódico ‘Alba. Roja’ que se edita en Ponee, Puerto Rico, voluntaria y maliciosamente publicó en el número 49 del segundo año, de dicho periódico corres-pondiente a la fecha arriba indicada, el cual circuló en Guayama, P. R., un artículo bajo el epígrafe ‘Maremagnum’ tendente a impugnar la honradez e integridad del cabo de policía insular Víctor Fuentes, el cual reside en Guayama, P. R., imputándole hechos deshonrosos tales como el presentarse en las panaderías de esta ciudad a tomar pan sin pagarlo, valiéndose para tal de su carácter como funcionario público.”
Dicha denuncia es faltalmente defectuosa toda vez que en ella no se transcriben las palabras libelo sas. La corte debe resolver si las palabras alegadas son libelosas y por tanto*, dichas palabras deben expresarse en la denuncia. 25 Cyc. 577; 17 E. C. L. 465, Newell on Libel and Slander, 1163, 1165. En el caso de El Pueblo v. Mallens, 27 D. P. R. 406, meramente se resuelve que de determinada publicación úni-camente es necesario expresar la parte libelosa.
Sin ningún otro innuendo puede dudarse si decir que un funcionario de la policía que va a una panadería y toma pan sin pagarlo valiéndose de su carácter oficial constituye una *210exposición de un libelo por parte del acusado. Non constat que el policía tomó debidamente el pan en cumplimiento de un deber oficial. Si el alegado libelo quiso indicar que el policía era culpable de un hurto de menor cuantía o algo pa-recido, tal innuendo debió haber sido hecho. El apelante dice que la denuncia debía haber expresado que el funcio-nario de la policía estaba de servicio en Guayama, pero cree-mos que este hecho puede deducirse de la denuncia a falta de una objeción más específica formulada en la corte inferior.
Y no era necesario tampoco que la denuncia expresara que el acusado hizo que el periódico publicado en Ponce circu-lara en Guayama. No dejaba de ser menos libelo por el hecho de que circulara o no el periódico en Guayama. Ade-más, puede dudarse si el acusado no puso esa fuerza en ac-ción que tuvo lugar en Guayama y que era la consecuencia natural y probable del acto suyo. 16 C. J. 73, 81. Yéase por paridad de razonamiento el caso In re Palliser, 136 U. S. 257.
Las palabras se pronunciaron respecto a un jefe de po-licía en Guayama y la prueba tendía a demostrar que el de-nunciante era el único jefe en Guayama en esa fecha. Algo como esto debió haber aparecido de la denuncia. El acusado excepeionó específicamente la denuncia porque no contenía ningún “inducement”, “colloquium” o “innuendo”.
Debe revocarse la sentencia apelada y absolverse al acu-sado.

Revocada la sentencia apelada y absuelto el acusado.

jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.